RIPPLE, Circuit Judge,
concurring in part and dissenting in part.
This case is here on preliminary injunction and I find the findings of fact and conclusions of law of the district court quite adequate to sustain its judgment. There is no reason at this point to modify that judgment. Finally, I emphasize that the court does not express agreement or disagreement with the position of the Third Circuit in International Ass’n of Bridge, Structural & Ornamental Iron Workers, Local 3 v. NLRB, 843 F.2d 770 (3d Cir.), cert. denied, — U.S. -, 109 S.Ct. 222, 102 L.Ed.2d 213 (1988).